               Case 2:20-cv-00074-RSL Document 18 Filed 07/28/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                   SEATTLE DIVISION

 9   MICHAEL D. PRUITT,                                     Case No. 2:20-cv-00074-RSL
10                  Plaintiff,                              ORDER GRANTING STIPULATION
11                                                          OF DISMISSAL WITH PREJUDICE
            vs.
12
     THE LINCOLN NATIONAL LIFE
13   INSURANCE COMPANY, and ONVIA, INC.,
14
                    Defendants.
15

16          THIS MATTER coming on to be heard before the undersigned Judge of the above-entitled

17   Court based on the stipulation of Plaintiff Michael D. Pruitt and Defendant The Lincoln National

18   Life Insurance Company for termination and dismissal of the above-captioned matter, and the

19   Court being fully advised in the premises:

20          IT IS HEREBY ORDERED, ADJUDGED and DECREED that the stipulated motion is

21   GRANTED and all dates and schedules previously set are stricken;

22          IT IS FURTHER ORDERED that the above-captioned matter is terminated in its entirety

23   and dismissed with prejudice, with all parties are to bear their own costs and attorneys’ fees.

24
            Dated this 28th day of July, 2020.
25

26                                                 A
                                                   Robert S. Lasnik
                                                   United States District Judge

     ORDER GRANTING STIPULATION OF                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     DISMISSAL WITH PREJUDICE - 1                          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
     Case No. 2:20-cv-00074-RSL                                    Phone: 206-693-7057 | Fax: 206-693-7058
              Case 2:20-cv-00074-RSL Document 18 Filed 07/28/20 Page 2 of 2



 1   Presented By:
 2   OGLETREE, DEAKINS, NASH,
 3   SMOAK & STEWART, P.C.

 4   By: /s/ Russell S. Buhite
         Russell S. Buhite, WSBA #41257
 5       1201 Third Avenue, Suite 5150
         Seattle, WA 98101
 6
         Telephone: (206) 693-7052
 7       Facsimile: (206) 693-7058
         Email: russell.buhite@ogletree.com
 8
     Attorneys for Defendant The Lincoln National
 9   Life Insurance Company
10

11
     Approved as to Form; Presentation Waived:
12
     LePLEY LAW FIRM
13
     By: /s/ Patrick LePley
14
        Patrick H. LePley, WSBA #7071
15      12600 SE 38th Street, Suite 201
        Bellevue, WA 98006
16      Telephone: (425) 641-5353
        Facsimile: (425) 747-0611
17      Email: phl@lepleylawfirm.com
18               alb@lepleylawfirm.com
     Attorneys for Plaintiff Michael D. Pruitt
19

20

21

22

23

24

25

26



     ORDER GRANTING STIPULATION OF                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     DISMISSAL WITH PREJUDICE - 2                          1201 Third Avenue, Suite 5150 | Seattle, WA 98101
     Case No. 2:20-cv-00074-RSL                                    Phone: 206-693-7057 | Fax: 206-693-7058
